United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
___________

No. 08-3073
___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Tony Muhammad,                         *
                                       *
            Appellant.                 *

___________                                Appeals from the United States
                                           District Court for the Southern
No. 08-3075                                District of Iowa.
___________                            *
                                       *   [UNPUBLISHED]
United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Tony Muhammad, also known as           *
Tony Curtis, also known as             *
“Baby Tony”,                           *
                                       *
            Appellant.                 *

                                  ___________

                             Submitted: November 19, 2009
                                Filed: November 24, 2009
                                 ___________
Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Tony Muhammad appeals the district court’s1 denial of relief under 18 U.S.C.
§ 3582(c)(2) based on Amendment 706 of the Sentencing Guidelines. Muhammad
was indicted in two separate cases for conspiring to distribute cocaine base, but he
entered a plea agreement covering both indictments and was sentenced to concurrent
228-month prison terms. The district court appointed counsel to represent
Muhammad in bringing a section 3582(c)(2) motion, and denied a reduction.
Muhammad’s filings were docketed in both criminal cases, and were denied by the
district court in both cases. His notices of appeal are docketed as two consolidated
appeals. Because Muhammad was sentenced based on a binding plea agreement, the
district court lacked authority to reduce his sentence under section 3582(c)(2). See
United States v. Scurlark, 560 F.3d 839, 841-43 (8th Cir. 2009).

      Accordingly, the judgments are affirmed.
                      ______________________________




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                        -2-